Citation Nr: 0305168	
Decision Date: 03/19/03    Archive Date: 04/03/03

DOCKET NO.  93-10 691	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, either on a direct service connection 
basis or as secondary to a service-connected seizure 
disorder.

2.  Entitlement to an increased (compensable) evaluation for 
hemorrhoids.

3.  Entitlement to a total rating for compensation purposes 
based on individual unemployability due to service-connected 
disorders (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Appellant and spouse




ATTORNEY FOR THE BOARD

M. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from October 1985 to 
January 1990.

This case first came before the Board of Veterans' Appeals 
(Board) from rating decisions rendered by the Nashville, 
Tennessee, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  In August 1995 and April 1997, this case was 
the subject of remand actions by the Board.  The case is 
again before the Board for appellate review.

In May 1993, a personal hearing was held before a Member of 
the Board, sitting at the RO in Nashville.  That Board Member 
is no longer with the Board, a fact of which the veteran was 
apprised by means of a letter dated February 26, 1997, and to 
which he did not respond with regard to the question of 
whether he sought another Board hearing.

The Board notes that the most recent rating action taken by 
the RO, which was that promulgated in November 2002, 
identifies three disabilities as service connected, with a 
combined disability evaluation of 40 percent.  However, 
service connection has also been established for two other 
disorders not listed on that rating action; each of those 
disorders has been evaluated as 10 percent disabling (see 
rating action of October 1999).  The veteran's combined 
disability evaluation, accordingly, is 50 percent, and not 
the 40 percent shown in November 2002.  38 C.F.R. § 4.25 
(2002).  This matter is referred to the RO for action as 
appropriate.




FINDINGS OF FACT

1.  An acquired psychiatric disorder is not shown.

2.  Hemorrhoids are currently asymptomatic.

3.  Service connection has been established for idiopathic 
partial simple seizure disorder, evaluated as 40 percent 
disabling; fistula in ano and patellofemoral pain syndrome of 
the right knee, each evaluated as 10 percent disabling; and 
hemorrhoids and patellofemoral pain syndrome of the left 
knee, each evaluated as noncompensable.  The veteran's 
combined service-connected disorders are rated as 50 percent 
disabling when considered on a combined basis.

4.  The veteran's service-connected disorders do not render 
him unable to obtain and retain substantially gainful 
employment.


CONCLUSIONS OF LAW

1.  An acquired psychiatric disorder was not incurred in or 
aggravated by peacetime service, nor is that disorder 
proximately due to or the result of service-connected disease 
or injury.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.310(a) (2002).

2.  The criteria for a compensable evaluation for hemorrhoids 
are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.114, Diagnostic Code 7336 (2002).

3.  The criteria for the award of TDIU benefits are not met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 3.321, 3.340, 
3.341, 4.16 (2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist

There was a significant change in the law during the pendency 
of this appeal.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2002); see 
66 Fed. Reg. 45,620-45,632 (Aug. 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  This law 
eliminated the concept of a well-grounded claim, redefined 
the obligations of VA with respect to the duty to assist, and 
imposed on VA certain notification requirements.  The final 
regulations implementing the VCAA were published on August 
29, 2001, and they apply to most claims for benefits received 
by VA on or after November 9, 2000, as well as any claim not 
decided as of that date, such as the one in the present case.  
66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2002); 66 Fed. Reg. 
45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(b)).  There is no issue in this case as to providing 
an appropriate application form, or as to completeness of the 
application.  The veteran has been advised of the applicable 
laws and regulations, and of the evidence needed to 
substantiate his various claims, by statements of the case 
and supplemental statements of the case.  In particular, a 
supplemental statement of the case issued in August 2002 set 
forth the various provisions of the VCAA, while a letter from 
the RO dated that same month specifies what the evidence must 
show to establish entitlement, what additional information 
was needed, what the veteran could do to help with his 


claim, and when and where to send information or evidence.  
The Board accordingly finds that he was advised as to what 
evidence was needed to establish entitlement to the benefits 
he sought, and the applicable statutory and regulatory 
criteria.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West Supp. 2002); 66 Fed. Reg. 45,630-45,631 (Aug. 
29, 2001) (to be codified at 38 C.F.R. § 3.159(c)).  This 
duty has been satisfied.  In particular, it is noted that 
records of any and all treatment cited by the veteran have 
been sought by VA; there is no relevant evidence that has not 
been associated with his claims folder.  In addition, he has 
been accorded appropriate VA examination.

II.  Entitlement to Service Connection for an Acquired 
Psychiatric Disorder

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2002).  For the showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (2002).  Service connection may be also granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2002).  In addition, service connection may be 
awarded for certain enumerated disorders when manifested to a 
certain degree within a specified period (usually one year) 
after service.  38 U.S.C.A. §§ 1101, 1111, 1112, 1113, 1137 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2002).  Service 
connection may also be awarded for a disorder that is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2002).



Service connection connotes many factors, but basically it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service.  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease in service.  See Pond v. 
West, 12 Vet. App. 341 (1999); Watson v. Brown, 4 Vet. App. 
309, 314 (1993). 

In the instant case, the veteran is seeking service 
connection for an acquired psychiatric disorder, either as 
directly incurred in service, or as proximately due to or the 
result of his service-connected seizure disorder.  However, a 
review of the medical evidence does not indicate that any 
acquired psychiatric disorder, is, or has been, manifested.  
This medical evidence includes records that pertain to 
treatment accorded him for his seizure disorder; neither 
these records, nor any other records, establish the presence 
of an acquired psychiatric disorder.

Service connection cannot be granted for a disorder that is 
not currently manifested.  The United States Court of Appeals 
for Veterans Claims has held that "Congress specifically 
limits entitlement for service-connected disease or injury to 
cases where [inservice] incidents have resulted in a 
disability.  See 38 U.S.C. § 1110 (formerly § 310).  In the 
absence of proof of a present disability there can be no 
valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992) (emphasis in original).

It must be reiterated that an acquired psychiatric disorder 
is not currently manifested.  It follows that inquiry into 
whether this disorder was incurred in service, or is 
proximately due to or the result of a service-connected 
disorder, is irrelevant.  The preponderance of the evidence 
is against the veteran's claim for service connection for an 
acquired psychiatric disorder, and that claim therefore 
fails.



III.  Entitlement to a Compensable Evaluation for Hemorrhoids

The severity of service-connected disability is determined by 
a schedule of ratings of reductions in earning capacity from 
specific injuries or combination of injuries.  The ratings 
shall be based, as far as practicable, upon the average 
impairments of earning capacity resulting from such injuries 
in civilian occupations.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. Part 4, VA Schedule for Rating Disabilities 
(Schedule).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating; otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2002).

The severity of hemorrhoids is ascertained, for VA rating 
purposes, by the application of criteria set forth in 
Diagnostic Code 7336 of the Schedule.  Under those criteria, 
the noncompensable evaluation currently assigned contemplates 
mild or moderate symptoms.  A compensable (10 percent) rating 
is appropriate for external or internal hemorrhoids that are 
manifested by large or thrombotic hemorrhoids that are 
irreducible, with excessive redundant tissue evidencing 
frequent recurrences.  38 C.F.R. § 4.114, Diagnostic Code 
7336 (2002).

The criteria for the award of a compensable evaluation are 
not met.  The report of the most recent evaluation of the 
veteran's hemorrhoids, which was conducted by VA in September 
1999, shows that there was no palpable mass in the rectum and 
that no hemorrhoids were visible.  An opening on the left 
side of the anus, with purulent draining material, was noted; 
this was identified as a fistula in ano, for which service 
connection was subsequently granted and the symptoms of which 
are not for consideration with regard to the severity of the 
veteran's hemorrhoids; see 38 C.F.R. § 4.14 (2002).



In view of the fact that the veteran's hemorrhoids are 
asymptomatic (in that no hemorrhoids were visible on the most 
recent examination), the Board must conclude that the 
preponderance of the evidence is against his claim for a 
compensable rating for that disorder.  His claim, 
accordingly, fails.

IV.  Entitlement to TDIU Benefits

The veteran also essentially contends that his service-
connected disorders render him unemployable; that is, that he 
is unable to obtain and maintain a substantially gainful 
occupation as a result of these disabilities.  Under the 
provisions of 38 C.F.R. § 4.16(a) (2002), total disability 
ratings for compensation may be assigned, where the schedular 
rating is less than total, when the disabled person is unable 
to secure or follow a substantially gainful occupation as a 
result of service-connected disabilities, provided that, if 
there is only one such disability, this disability is rated 
at least 60 percent disabling, and that, if there are two or 
more disabilities, they are rated on a combined basis as at 
least 70 percent disabling, with one disability rated at 
least 40 percent disabling.  

The veteran does not satisfy the requirements of 38 C.F.R. 
§ 4.16(a); his several service-connected disorders are 
currently rated as 50 percent disabling when considered on a 
combined basis.  The fact that this regulatory standard is 
not met, however, does not mean that TDIU benefits cannot be 
awarded; under 38 C.F.R. § 3.321(b)(1), benefits such as TDIU 
compensation can be assigned when it is shown that the 
percentage ratings assigned for service-connected 
disabilities present such an exceptional or unusual 
disability picture, with such related factors as marked 
interference with employment or frequent periods of 
hospitalization, as to render impractical the application of 
the regular schedular standards.  

Nonetheless, the Board finds that the award of TDIU benefits 
is not appropriate in this case.  While the veteran's several 
service-connected disorders, and in particular his seizure 
disorder, may preclude him from some areas of employment, it 
is not 


shown that any of the veteran's service-connected disorders, 
in and of themselves or in combination with each other, are 
of such severity as to preclude him from obtaining and 
maintaining all forms of substantially gainful employment.  
While the veteran has alleged that these disorders prevent 
him from working, the record does not show that he has been 
rejected from employment due to his service-connected 
disorders, or that these disorders have resulted in any 
failure to maintain employment.  The report of a VA 
counseling record, prepared in January 2003 pursuant to 
determining his eligibility for VA vocational rehabilitation, 
shows that he had been employed until September 2002 as a 
customer service clerk, which involved completing telephone 
sales transactions.  The evidence shows that he had been in 
this position for 18 months until being laid off in September 
2003; it is noted, however, that as of January 2003 he was on 
probation.  It is also noted that the January 2003 counseling 
record indicates that the veteran had not been completely 
forthcoming with VA, in that he had "failed to discuss his 
past criminal activities."

In brief, the evidence clearly indicates that factors other 
than physical impairment are primarily responsible for any 
difficulties the veteran currently faces with regard to 
employment possibilities.  The report of the January 2003 VA 
counseling record indicates that, while his service-connected 
disabilities present a substantial employment handicap, his 
various criminal convictions further impede his ability to 
enter suitable employment.  The counseling record notes that, 
due to his felony convictions, certain areas of employment, 
such as those that would require him to be bonded, are 
precluded from consideration.   It must be particularly 
emphasized that, at the time the counseling record was 
prepared, he was on probation until April 2003, a fact that 
would also obviously impair his ability to obtain employment.

In view of the foregoing, the Board must conclude that the 
preponderance of the evidence demonstrates that the veteran 
is not precluded from obtaining and maintaining substantially 
gainful employment as a consequence of his service-connected 
disorders.  His claim for TDIU benefits, accordingly, fails.




ORDER

Service connection for an acquired psychiatric disorder, 
either on a direct service connection basis or as secondary 
to a service-connected seizure disorder, is denied.  
Entitlement to an compensable evaluation for hemorrhoids is 
denied.  Entitlement to a total rating for compensation 
purposes based on individual unemployability is denied.




	                        
____________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

